18-11094-scc       Doc 228        Filed 06/27/19      Entered 06/27/19 19:02:50 Main Document
                                                     Pg 1 of 8
                                                                HEARING DATE: July 16, 2019
                                                                HEARING TIME: 2:00 p.m. (EST)

WILK AUSLANDER LLP
Jay S. Auslander
Eric J. Snyder
Natalie Shkolnik
Julie Cilia
Eloy A. Peral
1515 Broadway, 43rd Floor
New York, New York 10036
Telephone: (212) 981-2300

Counsel for Seadrill Limited and Fintech Advisory Inc.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
                                                          :   Chapter 15
In re:                                                    :
                                                          :   Case No. 18-11094(SCC)
PERFORADORA ORO NEGRO, S. DE R.L. :
DE C.V., et al.,                                          :   (Jointly Administered)
                                                          :
Debtors in a Foreign Proceeding.                          :
                                                          :
--------------------------------------------------------- X

         OBJECTION OF SEADRILL LIMITED AND FINTECH ADVISORY INC.
             TO THE FOREIGN REPRESENTATIVE’S MOTION TO SEAL
                     LITIGATION INTEREST AGREEMENT

         Seadrill Limited (“Seadrill”) and Fintech Advisory Inc. (“Fintech”) (together, the

“Objectors”), by their attorneys, Wilk Auslander LLP, respectfully submit this objection to the

Motion for Leave to File Under Seal [ECF No. 204] (the “Sealing Motion”) of the Foreign

Representative 1 requesting entry of an order permitting the Foreign Representative to file under

seal copies of the Motion of Foreign Representative for Order Pursuant to Bankruptcy Code

Sections 105(A), 362, 363, 1520(A)(2), 1520(A)(3) and 1521(A)(7) Authorizing Entry into a


1
  On June 14, 2019, the Concurso Court issued an order which, inter alia, declared that the Debtors’
Concurso Mercantil proceedings are now in the quiebra, or liquidation, phase and which caused the
appointment of Fernando Perez Correa Camarena as liquidator. The Debtors have filed a motion seeking
to have Mr. Perez appointed as Foreign Representative.



01097375.7
18-11094-scc      Doc 228      Filed 06/27/19     Entered 06/27/19 19:02:50           Main Document
                                                 Pg 2 of 8


Litigation Interest Agreement and Granting Related Relief, including the Litigation Interest

Agreement that is completely withheld in the 363 Motion filed on the docket [ECF No. 205] (the

“363 Motion,” with the Sealing Motion, together as the “Motions”). In support of the Objection,

the Objectors respectfully state as follows:

                                  PRELIMINARY STATEMENT

         1.     As we show below, very little is required to demonstrate standing to object to

filing under seal and here, where the Objectors cannot obtain the information at issue through

any other means, the threshold is easily satisfied.

         2.     Further, despite the heavy burden of proof that he bears, the Foreign

Representative provides no justification for sealing the Litigation Interest Agreement or 363

Motion. There is a strong presumption in favor of public access to court records yet the Sealing

Motion contains nothing establishing that the narrow exception set forth in 11 U.S.C. § 107(b)(1)

applies here. The Foreign Representative cannot ignore his obligation to disclose simply because

he would prefer that the information surrounding the proposed financing not be made public.

Transparency is the rule, not the exception. Therefore, the Court should deny the extraordinary

relief the Foreign Representative seeks in the Sealing Motion.

    I.        THE OBJECTORS HAVE STANDING TO OBJECT TO THE SEALING
              MOTION

         3.     In the hope of resolving this issue informally rather than filing an objection with

the Court, the Objectors asked the Foreign Representative’s counsel for a copy of the Litigation

Interest Agreement 2 (“LIA”), which they proposed be treated as “Confidential” under the

Confidentiality Agreement and Stipulated Protective Order among the Debtors, the Foreign

Representative, and the Objectors [ECF No. 169].
2
 Unless otherwise stated, all capitalized terms herein that are undefined shall have the same meaning as
ascribed to them in the Motions.

                                                    2
01097375.7
18-11094-scc     Doc 228     Filed 06/27/19    Entered 06/27/19 19:02:50          Main Document
                                              Pg 3 of 8


         4.    Counsel for the Foreign Representative refused and went so far as to threaten the

Objectors and their counsel with sanctions in the event the Objectors ultimately filed an

objection. The Foreign Representative’s counsel gave no reason for their refusal to provide the

agreement beyond claiming that the Objectors did not have standing to object to the Motions.

         5.    In reality, however, courts require very little in order to demonstrate standing to

object to the filing of a document under seal. To find standing, the Court must “only find that

the Order ... being challenged presents an obstacle to the [objecting party’s] attempt to obtain

access” and that a decision to unseal the agreement would remedy the injury. In re Alterra

Healthcare Corp., 353 B.R. 66 (Bankr. Del. 2006) (citing Pansy v. Borough of Stroudsburg, 23

F.3d 772, 777 (3d Cir.1994) (finding that newspaper had standing to move to unseal documents).

         6.    Therefore, as long as the objecting party cannot obtain the sealed information

through some other means, that party generally has standing to request that it be unsealed. See In

re Motions for Access of Garlock Sealing Techs. LLC, 488 B.R. 281, 294–95 (D. Del. 2013), as

corrected (Mar. 15, 2013) (finding that debtor had standing to move to unseal documents filed by

creditors under seal because the debtor “is a member of the public and faces an obstacle to

obtaining access to [sealed] Exhibits”).

         7.     The Foreign Representative’s attempt to hide every single detail about the

litigation funding transaction only bolsters Objectors’ standing to object. The transaction at

issue: (1) seeks to monetize the Debtors’ last remaining assets; and (2) is the only means to

prosecute claims against the Objectors. (363 Mot. ¶ 40.) It cannot be disputed that

consummation of the Transaction will have a profound and direct impact on the Objectors.




                                                 3
01097375.7
18-11094-scc       Doc 228      Filed 06/27/19    Entered 06/27/19 19:02:50          Main Document
                                                 Pg 4 of 8


          8.      Given that the Foreign Representative is seeking to deprive the Objectors of

public access to the LIA, and the Objectors have no other means to view it, the Objectors have

standing to object to the Sealing Motion.

    II.         THE FOREIGN REPRESENTATIVE HAS FAILED TO PROVIDE ANY
                REASON FOR REQUESTING THE EXTRAORDINARY REMEDY OF
                FILING UNDER SEAL

          9.      The default rule is that papers filed in a bankruptcy court are public records. See

11 U.S.C. § 107(a).

          10.     “There is a strong presumption and public policy in favor of public access to court

records.” In re Borders Grp., Inc., 462 B.R. 42, 46 (Bankr.S.D.N.Y.2011). “Section 107(a) of the

United States Bankruptcy Code codifies the public’s common law right to inspect and copy

judicial records and creates a presumption that all documents filed in a bankruptcy case are

accessible to the public and subject to examination by the public at reasonable times without

charge.” In re Anthracite Capital, Inc., 492 B.R. 162, 170 (citing Video Software Dealers Assoc.

v. Orion Pictures Corp. (In re Orion Pictures Corp.), 21 F.3d 24, 26 (2d Cir.1994) (“Orion”).

          11.     “[Section] 107(b) creates narrow statutory exceptions to the public access

presumption, mandating that the Court protect confidential information and defamatory or

scandalous material upon request of a party in interest.” Anthracite Capital, 492 B.R. at 170.

Section 107(a) provides in pertinent part: “On request of a party in interest, the bankruptcy court

shall, and on the bankruptcy court’s own motion, the bankruptcy court may – (1) protect an

entity with respect to a trade secret or confidential research, development, or commercial

information . . . .” 11 U.S.C. § 107(b)(1).

          12.     The movant has the burden of proof to demonstrate that grounds for an exception

under Section 107(b) exist. See In re Chase, Case No. 08–01128 (AJG), 2008 WL 2945997 at *6



                                                    4
01097375.7
18-11094-scc     Doc 228     Filed 06/27/19    Entered 06/27/19 19:02:50          Main Document
                                              Pg 5 of 8


(Bankr. S.D.N.Y. July 25, 2008) (“Since the sealing of records runs contrary to the strong policy

of public access, ‘only clear evidence of impropriety can overcome the presumption and justify

protection under § 107(b)(2).’”). To meet this heavy burden, the movant “must demonstrate

extraordinary circumstances and compelling need to obtain protection.” In re Food Mgmt.

Group, LLC, 359 B.R. 543, 561 (Bankr. S.D.N.Y. 2007) (citing In re Orion Pictures Corp., 21

F.3d 24, 27 (2d Cir. 1994)); see also In re Fibermark Inc., 330 B.R. 480, 503-04 (Bankr. D. Vt.

2005) (“In the Second Circuit, documents which are part of the court record should not remain

under seal absent the most compelling reasons.”) (citing In re Ionosphere Clubs, Inc., 156 B.R.

414, 434 (S.D.N.Y. 1993)).

         13.   In light of the strong presumption of public access to court documents, “a judge

must carefully and skeptically review sealing requests to insure that there really is an

extraordinary circumstance or compelling need” to seal court records. Food Mgmt., 359 B.R. at

554 (citing Orion, 21 F.3d at 27).

         14.   Commercial information is “information which would cause an unfair advantage

to competitors by providing them information as to the commercial operations of the debtor.”

Orion, 21 F.3d at 27 (internal citation and quotation marks omitted). The “commercial

information” exception “protects parties from the release of information that could cause them

harm or give competitors an unfair advantage.” Gowan v. Westford Asset Mgmt. LLC (In re

Dreier, LLP), 485 B.R. 821, 822–23 (Bankr.S.D.N.Y.2013) (citing Orion, 21 F.3d at 27)

(granting in part motion to seal with respect to information that generally explains how a party

“decides which fund will make an investment,” reflects “strategic decision making,” and could

conceivably be copied by competitors to reach the “same investors and same investments”).




                                                 5
01097375.7
18-11094-scc       Doc 228     Filed 06/27/19    Entered 06/27/19 19:02:50           Main Document
                                                Pg 6 of 8


         15.      For purposes of filing a document with the Court under seal pursuant to

§ 107(b)(1), information is not “commercial” merely because it relates to business affairs. In re

Northwest Airlines Corp., 363 B.R. 704, 706 n. 4 (Bankr. S.D.N.Y. 2007). For example, in a

recent decision the court refused to seal certain settlement payments because it found that the

payments were not “commercial information” under § 107(b) and observed that “there appears to

be unanimous agreement among courts that the terms of a settlement agreement, including the

amount of any settlement payments, are not ‘commercial information.’” In re Wells Fargo Bank,

N.A., No. MC 17-204-GLT, 2019 WL 642850, at *2 (Bankr. W.D. Pa. Feb. 14, 2019) (collecting

cases). 3

         16.      The Foreign Representative baldly concludes that the 363 Motion and the LIA

deserve the extraordinary remedy of sealing under § 107(b) because he purportedly is seeking to

protect “certain sensitive financial information and confidential commercial information

regarding the Debtors and the Interest Assignee, the disclosure of which would harm the Debtors

and the Interest Assignee.” (Sealing Mot. ¶ 15.) Yet, he does not articulate why the information

is of the type protected by § 107(b) or how the Debtors will be injured if the 363 Motion and LIA

are not sealed.

         17.      The Debtors will no doubt argue that the Objectors seek disclosure of the LIA to

gain leverage in the recently commenced adversary proceeding in which the Objectors are

defendants. However, courts have uniformly rejected requests to seal agreements that are

justified by a desire to preserve a party’s negotiating leverage with its adversaries. See Geltzer v.

Andersen Worldwide, S.C., No. 05 CIV. 3339 (GEL), 2007 WL 273526, at *4 (S.D.N.Y. Jan. 30,

3
 Decisions from this District cited in Wells Fargo include: Geltzer v. Andersen Worldwide, S.C., No. 05
CIV. 3339 (GEL), 2007 WL 273526, at *4 (S.D.N.Y. Jan. 30, 2007); In re Anthracite Capital, Inc., 492
B.R. 162, 174 (Bankr. S.D.N.Y. 2013); In re Oldco M Corp., 466 B.R. 234, 238 (Bankr.S.D.N.Y. 2012);
In re Quigley Co., Inc., 437 B.R. 102 (Bankr. S.D. N.Y. 2010).


                                                   6
01097375.7
18-11094-scc     Doc 228     Filed 06/27/19    Entered 06/27/19 19:02:50          Main Document
                                              Pg 7 of 8


2007) (“Geltzer”) (“The only reason given by the Trustee for confidentiality is that public

disclosure of the Settlement Amount would enable other claimants against Andersen to

determine how much Andersen is currently willing, and able, to pay in respect of the Trustee's

claim, thereby potentially undercutting Andersen's negotiating leverage with such claimants.

This is a wan excuse for impinging on the public's right of access to judicial documents. There is

no discernable public interest, or interest of the bankruptcy estates, in preserving Andersen's

‘leverage’ as against other parties who have sued it. Nor has the movant indicated any authority

to support its implicit proposition that protecting the bargaining position of the defendant in

other, unrelated cases, is even a proper consideration of a court being asked to approve a

settlement in a given case.”); In re Wells Fargo Bank, N.A., No. MC 17-204-GLT, 2019 WL

642850, at *1 (Bankr. W.D. Pa. Feb. 14, 2019) (refusing to seal certain amounts in a settlement

agreement where the “sole articulated basis for sealing the Settlement Amounts is ‘to avoid

establishing a threshold with respect to any amounts Wells Fargo may agree to pay in order to

settle similar litigation with other parties.’”); In re Oldco M Corp., 466 B.R. 234, 238 (Bankr.

S.D.N.Y. 2012) (following Geltzer).

         18.   Accordingly, the Court must deny the Sealing Motion in its entirety.


                                 RESERVATION OF RIGHTS

         19.   The Objectors reserve the right to raise additional grounds to object to the

Motions that are not explicitly asserted in this Objection. The need to assert additional

objections to the Motions may arise, for example, if the Court denies the Sealing Motion and the

Objectors thereby receive an opportunity to review the LIA.




                                                 7
01097375.7
18-11094-scc       Doc 228    Filed 06/27/19    Entered 06/27/19 19:02:50         Main Document
                                               Pg 8 of 8


                                          CONCLUSION

         For the reasons set forth above, the Objectors respectfully request that the Court: (1) deny

the Sealing Motion in its entirety; and (2) grant such other and further relief as the Court deems

just and proper.


Dated: June 27, 2019
       New York, New York


                                                      WILK AUSLANDER LLP



                                                      By:_____________________________
                                                             Jay S. Auslander
                                                             Eric J. Snyder
                                                             Natalie Shkolnik
                                                             Julie Cilia
                                                             Eloy A. Peral
                                                      1515 Broadway, 43rd Floor
                                                      New York, New York 10036
                                                      (212) 981-2300

                                                      Counsel for Seadrill Limited and Fintech
                                                      Advisory Inc.




                                                  8
01097375.7
